Citation Nr: 1738481	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  07-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity involving the left sciatic nerve prior to January 15, 2008.

2. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity involving the right sciatic nerve prior to January 15, 2008.

3. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity manifested by neuralgia of the left anterior crural (femoral) nerve prior to January 15, 2008.

4. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity manifested by neuralgia of the right anterior crural (femoral) nerve prior to January 15, 2008.

5. Entitlement to an increased initial rating for sleep disturbance due to peripheral neuropathy of the lower extremities, currently rated as 30 percent disabling from April 25, 2007.
6. Entitlement to an initial compensable rating for left shoulder adhesive capsulitis.

7. Entitlement to an initial compensable rating for right shoulder adhesive capsulitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case initially came to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In its decision, the RO granted service connection for peripheral neuropathy of the lower extremities.  The RO also granted service connection for adhesive capsulitis of both shoulders.  For each of these disabilities, the RO assigned an initial noncompensable (zero percent) disability rating, effective December 2, 2005.  The Veteran timely appealed the adequacy of the assigned ratings.  

In July 2009, the RO issued another rating decision, increasing the ratings assigned to the Veteran's service-connected peripheral neuropathy to 10 percent for the right lower extremity and 10 percent for the left lower extremity, effective December 8, 2008.  After receiving a copy of this decision, the Veteran wrote to the RO expressing satisfaction with the 10 percent ratings, but continuing his appeal of noncompensable ratings assigned prior to December 8, 2008.  A rating decision dated April 2011 assigned an earlier effective date of January 16, 2008 for the 10 percent ratings.  As a result of these decisions, when this appeal came to the Board in October 2011, the issue concerning peripheral neuropathy was whether the Veteran was entitled to increased initial ratings between December 2, 2005 and January 16, 2008.     

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Since then, this case has had a long procedural history.  During further proceedings before the RO, the Board, and the United States Court of Appeals for Veterans Claims (Court), the Veteran was assigned two sets of 10 percent ratings for peripheral neuropathy of the lower extremities - e.g., for the right lower extremity, the Veteran now has a 10 percent rating for neuralgia of the anterior crural (femoral) nerve from December 2, 2005 to January 15, 2008, under Diagnostic Code 8726, and a separate 10 percent rating for right lower extremity peripheral neuropathy involving the sciatic nerve under Diagnostic Code 8720.  He has identical ratings for the left lower extremity.  He has also been awarded a separate 30 percent rating for sleep disturbance due to lower extremity peripheral neuropathy from April 25, 2007 to January 15, 2008.  Because the Veteran has not expressed satisfaction with the amount of these increases, his peripheral neuropathy claims remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The Board denied the Veteran's requests for increases in the ratings assigned for peripheral neuropathy of the lower extremities in October 2011 and again in February 2014.  On further appeal, the Court partially vacated both decisions and, on each occasion, remanded the lower extremity peripheral neuropathy rating issues back to the Board.  The Board has never issued a final decision on the issues of increased ratings for the left and right shoulders, which, accordingly, have never been addressed by the Court.

The issues of entitlement to initial compensable ratings for adhesive capsulitis of the right and left shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence shows that the peripheral neuropathy of both lower extremities was not manifested by paralysis of the sciatic nerve or the anterior crural (femoral) nerve at any time during the relevant appeal period.

2. The weight of the evidence shows that from December 2, 2005, to July 1, 2007, peripheral neuropathy of the left and right lower extremities were manifested by mild neuralgia of the left and right sciatic nerves.

3. The evidence is at least evenly balanced as to whether, from July 1, 2007 to January 15, 2008, peripheral neuropathy of the left and right lower extremities were manifested by moderate neuralgia of the left and right sciatic nerves.

4. The weight of the evidence shows that from, December 2, 2005 to July 1, 2007, peripheral neuropathy of the left and right lower extremities were manifested by mild neuralgia of the left and right anterior crural (femoral) nerves.

5. The evidence is at least evenly balanced as to whether, from July 1, 2007 to January 15, 2008, peripheral neuropathy of the left and right lower extremities were manifested by moderate neuralgia of the left and right anterior crural (femoral) nerves.

6. The weight of the evidence shows that from August 25, 2006, but no earlier, to January 15, 2008, peripheral neuropathy of the lower extremities caused the Veteran to experience chronic sleep impairment.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity involving the left sciatic nerve, from December 2, 2005 to July 1, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 8520, 8720 (2016).

2. The criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity involving the left sciatic nerve, from July 1, 2007 to January 15, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 8520, 8720.

3. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity manifested by neuralgia of the left anterior crural (femoral) nerve, from December 2, 2005 to July 1, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8726 (2016).

4. The criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity manifested by neuralgia of the left anterior crural (femoral) nerve, from July 1, 2007 to January 15, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8726.  

5. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity involving the right sciatic nerve, from December 2, 2005 to July 1, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 8520, 8720.

6. The criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity involving the right sciatic nerve, from July 1, 2007 to January 15, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 8520, 8720.

7. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity manifested by neuralgia of the right anterior crural (femoral) nerve, from December 2, 2005 to July 1, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8726.

8. The criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity manifested by neuralgia of the right anterior crural (femoral) nerve, from July 1, 2007 to January 15, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8726.  

9. The criteria for a separate 30 percent evaluation for sleep disturbance due to peripheral neuropathy of the lower extremities from August 25, 2006 to January 15, 2008, but no earlier, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7,  4.14, 4.124a, Diagnostic Code 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).


Duty to Notify

This appeal arises from the Veteran's disagreement with the initial rating assigned after the RO granted service connection for peripheral neuropathy of the lower extremities in July 2006.  Because his claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that, while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  In June 2007, the RO issued a statement of the case explaining its decision to deny compensable ratings for lower extremity peripheral neuropathy.  Following the assignment of two separate 10 percent ratings for different nerves in each lower extremity, the RO issued supplemental statements of the case  (SSOC) in April 2016 and March 2017.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

In May 2015, counsel for the Veteran and counsel for VA filed a joint motion for remand (JMR), in which they agreed that the Court should vacate the Board's February 2014 decision denying increased ratings for lower extremity peripheral neuropathy.  According to the JMR, it was necessary to remand the case, partly because it was unclear whether VA had made reasonable efforts to obtain private treatment records from Dr. B.C.  Based on the information available when the JMR was filed, the parties considered these records to be potentially important because VA medical treatment records indicated that the Veteran received treatment from Dr. B.C. during the period between December 2, 2005 and January 15, 2008.  To remedy this problem, the Board remanded this appeal in October 2015 with instructions to obtain all relevant treatment records from Dr. B.C.  Pursuant to the Board's instructions, VA sent the Veteran a letter in November 2015, asking him to authorize the release of any private medical records concerning treatment for peripheral neuropathy between 2005 and 2008, including records from Dr. B.C.  

In response to the letter, the Veteran provided signed authorizations for the release of records held by certain private medical records.  But he did not sign an authorization for the records of Dr. B.C.  Because of the particular emphasis on these records in the May 2015 JMR, the Board remanded the peripheral neuropathy increased rating claims again in November 2016, with instructions to make another attempt to obtain the Veteran's records from Dr. B.C.   

The AOJ obtained a signed authorization for the release of Dr. B.C.'s records in December 2016.  The record also includes a statement from the Veteran, which indicates that it was signed in December 2015, but was received by the VA evidence intake center in December 2016.  It is unclear whether this document was available to the Board when it issued the November 2016 remand.  According to the Veteran's statement, between 2005 and 2008, all of his medical treatment was with two VA facilities, except for his treatment with a nurse practitioner in private practice.  The nurse practitioner was associated with the practice of Dr. B.C., but, according to the Veteran, "I was never seen by [Dr. B.C.] only [the nurse practitioner].  I saw [the nurse practitioner] for annual physicals and diabetic oversight, but not on a regular basis.  I do not recall treatment/referral by [the nurse practitioner] during 2005 to 2008, for peripheral neuropathy/sleep disturbance." (emphasis in original).

The record indicates that, later in December of 2016, a VA employee made telephone contact with a representative of the office of Dr. B.C.  In response to VA's requests for records of the Veteran's treatment by Dr. B.C. or the associated nurse practitioner, the VA employee learned that, after a search of available records, Dr. B.C.'s office had determined that the requested records had been destroyed.  The VA employee was told that the usual period for retaining medical records at Dr. B.C.'s office was seven years and that the requested records were older than this.

The Board finds that further efforts to obtain the records of the Veteran's treatment from Dr. B.C. or his nurse practitioner would be futile.  It is likely that the requested records have been destroyed.   Moreover, according to the statement from the Veteran, these records probably did not contain information relevant to the claims for increased ratings for peripheral neuropathy.  VA may refrain from providing further assistance under these circumstances.  See 38 C.F.R. § 3.159(d) (2016).

The AOJ also assisted the Veteran by providing VA examinations of the Veteran's peripheral neuropathy in March 2006, November 2008, and in January and October of 2013.  Except for the November 2008 report, all of the examination reports indicate that their findings were based on a review of the claims file.  The October 2013 VA examiner provided detailed findings concerning the nerves affected by peripheral neuropathy together with retrospective opinions concerning the severity of peripheral neuropathy symptoms during the relevant appeal period.  
 
Having taken these steps, the Board finds that VA has complied with its prior remand orders, see Stegall v. West, 11 Vet. App. 268, 271 (1998), and has otherwise satisfied its duties to notify and assist the Veteran in this case.

II. Increased Rating Claims

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings of 10 percent prior to July 1, 2007 and 20 percent between July 1, 2007 and January 15, 2008 are warranted for peripheral neuropathy of the lower extremities, involving both the left and right sciatic nerves and the left and right anterior crural (femoral) nerves.  In other words, the Board will assign four staged ratings of 10 percent prior to July 1, 2007 and 20 percent between July 1, 2007 and January 15, 2008 - one rating for each affected nerve in both of the lower extremities.

A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Accordingly, 38 C.F.R. § 4.14 (2016) prohibits "pyramiding" - or the assignment of multiple disability ratings for more than one service-connected disability when the symptoms of each service-connected disability duplicate or overlap with the symptoms of another service-connected disability. 

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R.
 § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes noted in 38 C.F.R. § 4.123, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Diagnostic Codes 8520 and 8720 rate paralysis and neuralgia, respectively, associated with the sciatic nerve.  They authorize a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is authorized for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Diagnostic Codes 8526 and 8726 rate paralysis and neuralgia, respectively, associated with the anterior crural (femoral) nerve.  They authorize a 10 percent rating for mild incomplete paralysis of the anterior crural (femoral) nerve.  A 20 percent rating requires moderate incomplete paralysis of the anterior crural (femoral) nerve and a 30 percent rating requires evidence of severe incomplete paralysis.  With complete paralysis, a 40 percent rating is authorized.  Complete paralysis of the anterior crural nerve involves paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.  

The Board may rate an unlisted disorder under the rating criteria for a closely related disease or injury in which the functions affected, the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

A 30 percent rating is warranted for a mental disorder with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as chronic sleep impairment.  A 50 percent rating is warranted for a  mental disorder which causes occupational and social impairment with reduced reliability and productivity.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas.  A 100 percent rating is authorized when there is total occupational and social impairment.  38 C.F.R. § 4.130.



Factual Background

The Veteran appeared for a peripheral nerves examination in March 2006.  According to the examiner's report, he reported the onset of peripheral neuropathy about two to three years before.  He told the examiner that it started with a tingling sensation in his big toes bilaterally and was not present all of the time.  Gradually his symptoms increased so that "his big toes feel somewhat numb most of the time."  The examiner wrote that the effect of peripheral neuropathy on activities of daily living was that "sometimes when walking, his toes will get some sharp pins and needles feelings in them, which will force him to modify his activity somewhat.  However, this is not very common.  Otherwise, he is able to maintain his normal lifestyle."  The diagnostic impression was early peripheral neuropathy, which did not appear to affect the Veteran's life to a significant degree.  But the examiner expected the Veteran's symptoms to get worse over time.

According to a September 2006 VA treatment record, the Veteran complained of tingling.  The note described the results of a physical examination, showing normal muscle strength in both lower extremities and normal deep tendon reflexes.  Another VA treatment note, dated October 2007, recorded complaints of tingling and throbbing from the arches of both feet to the entire distal part of both feet.  Although muscle strength and deep tendon reflexes remained normal, the note indicated worsening clinical symptoms that were interfering with the Veteran's lifestyle.  The VA treatment records include a December 2007 electromyography study, which indicates no evidence of diffuse polyneuropathy in the lower extremities.  But small fiber neuropathy could not be excluded.  

The Veteran's peripheral nerves were examined again by a VA physician in November 2008.  According to the examiner, the Veteran had no paralysis of the sciatic or radial nerves.  The diagnosis was peripheral neuropathy, with a date of onset of 2004.  Many of the findings in the November 2008 report concerned the Veteran's hands, and, therefore, are not very useful in resolving the lower extremity rating issues.  With respect to the lower extremities, the Veteran told the examiner that he walked an hour each day and noted tingling in his distal feet and toes.  A motor examination of the lower extremities was normal.  Bilateral knee, ankle, and plantar reflexes were normal.  According to the examiner, the Veteran's gait and balance were normal as well.  

The examiner's diagnosis was peripheral neuropathy with neuralgia.  For the lower extremities, the examiner indicated that the Veteran's feet became numb and "tingly" when walking. 

The Veteran's peripheral nerves were examined again in January 2013 by VA.  Most of the information about the Veteran's symptoms recorded in this report does not necessarily describe his symptoms during the relevant appeal period (December 2, 2005 to January 15, 2008).  During a contemporaneous general medical examination, the Veteran did, however, tell the examiner that he developed his peripheral neuropathy symptoms prior to 2005 and that he used to wake up in the night when he experienced a sensation of tingling in his feet.  He noticed the beginning of this sensation "in [the] great toe bilaterally and then moved to involve whole foot."  The peripheral nerves examiner indicated that peripheral neuropathy did not affect the Veteran's ability to work.  

Like the November 2008 examiner, the January 2013 peripheral nerves examiner indicated that there was no paralysis of the lower extremities.  The Veteran's symptoms included moderate intermittent (usually dull) pain in both lower extremities.  The Veteran also experienced mild paresthesias and/or dysesthesias and mild numbness in both lower extremities.  The results of muscle strength tests and tests of deep tendon reflexes were normal in both lower extremities.  Light touch/monofilament testing indicated decreased sensation in both feet.  For the knees and ankles, light touch/monofilament testing was normal.  

In August 2013, the Board remanded the peripheral neuropathy increased rating issues.  The Board requested a new VA examination to determine the severity of the Veteran's lower extremity peripheral neuropathy from December 2, 2005 to January 15, 2008.  The examiner was asked to identify which nerves were affected by neuralgia or paralysis and to describe the severity of any paralysis or neuralgia using the terms from the relevant rating criteria - e.g. mild, moderate, etc.  The examiner was also asked to describe all manifestations of sleep disturbance due to peripheral neuropathy during the relevant appeal period.  

The requested examination took place in October 2013.  The diagnosis remained lower extremity peripheral neuropathy associated with diabetes.  Describing the history of this condition, the examiner reviewed records noting complaints of lower extremity tingling, pain and numbness between September 2006 and January 2008.  According to the examiner, "[t]hese records support that night throbbing/pain began in July 2007, prior to that records say he noticed tingling in the feet at night."  The examiner described a December 2007 EMG study, which "did not show any evidence of a diffuse polyneuropathy (supporting a mild case at most of neuropathy)."  According to the examiner, "moderate intermittent pain began in July 2007, prior to that time his intermittent pain in his feet would be mild."

The October 2013 VA examination report included detailed information about peripheral neuropathy symptoms which, according to the examiner, reflected her estimate of the severity of peripheral neuropathy between December 2, 2005 and January 15, 2008, based on the Veteran's reports and a review of the relevant medical progress notes.  The examiner indicated that the earliest note within the relevant period was dated September 2006, but noted that the Veteran made complaints of paresthesias in August 2005, shortly before the beginning of the appeal period.  

The examiner indicated moderate intermittent (usually dull) pain in both lower extremities, mild paresthesias and/or dysesthesias in both lower extremities, and mild numbness in both lower extremities.  The Veteran had normal strength and normal reflexes in both his knees and ankles.  The report recorded the results of light touch/monofilament testing, which indicated decreased sensation in both feet.  Light touch/monofilament test results for the knees and ankles were normal.  The examiner indicated that the nerves affected were the left and right sciatic and left and right anterior crural (femoral) nerves.  But there was no paralysis (complete or incomplete) involving either set of nerves.  The examiner wrote that the Veteran's "overall neuropathy would have been mild from the time period of 2005-2008, as his EMG's done in [December] 2007 did not show evidence of a peripheral neuropathy, so this would mean at most a mild peripheral neuropathy."  

The medical opinion section of the October 2013 VA examination report indicates that, for the relevant period, the Veteran's symptoms and complaints "were consistent overall with a mild peripheral neuropathy."  The examiner based this conclusion on the December 2007 electromyography study which did not suggest polyneuropathy, while noting that small fiber neuropathy could not be excluded.  The examiner wrote that, "During this time [December 2, 2005 to January 15, 2008] there is evidence that he had symptoms of a neuropathy but not evidence that it interfered with his functional abilities in any significant way."  To support this conclusion, the examiner emphasized the Veteran's ability to do a strenuous job (repairing railroad equipment) for a significant part of the relevant appeal period - he retired in August 2007.  The examiner wrote that, although the Veteran "did at times have more pain he reports being able to do his job fully."  In the examiner's opinion, sleep impairment associated with peripheral neuropathy began in July 2007.  The examiner based this finding on a VA primary care note dated October 2007.  The medical records did not indicate the frequency or duration of sleep impairment, but the Veteran told the examiner that "this occurred from 15 min to 3 hours, 3-4 times per week in the time period in question."  

The Board has also considered the Veteran's hearing testimony.  In September 2011, he testified before the undersigned that he experienced numbness and tingling in his feet and legs.  He said these symptoms had become worse over time.  The Veteran's representative that the effective date for the then-applicable compensable ratings for peripheral neuropathy should be December 2, 2005.  This request was granted by the Board's February 2014 decision.  

Analysis

In its February 2014 decision and remand, the Board assigned two separate 10 percent ratings for peripheral neuropathy involving the sciatic and anterior crural (femoral) nerves of both lower extremities for the entire relevant appeal period.

In its analysis, the Board assigned peripheral neuropathy ratings based on neuralgia under diagnostic codes 8720 (neuralgia of the sciatic nerve) and 8726 (neuralgia of the anterior crural (femoral nerve), noting correctly that there was no medical evidence of paralysis at any time during the relevant period.  To identify the nerves involved, the Board relied on the findings of the October 2013 VA examiner.     

Relying on the opinion of the October 2013 VA examiner, the Board found that the symptoms of peripheral neuropathy for the relevant period were manifested by mild neuralgia of the left and right sciatic nerves and mild neuralgia of the left and right and anterior crural nerves.  The Board denied ratings higher than 10 percent, in part based on the finding that there was no medical evidence of "moderate intermittent (usually dull) pain" during the relevant period.  

Acknowledging that the list of symptoms described in both of the 2013 VA examination reports included moderate intermittent (usually dull) pain, the Board indicated that these findings did not necessarily reflect the Veteran's symptoms between December 2, 2005 to January 15, 2008.  The Board also emphasized the March 2006 VA examiner's note that peripheral neuropathy did not interfere with normal activities and the Veteran's ability to perform a strenuous job during most the appeal period.

In assigning uniform 10 percent ratings for neuralgia of the left and right sciatic and left and right anterior crural (femoral) nerves, the Board rejected the argument of the Veteran's representative, dated January 2014, that 20 percent ratings were warranted beginning in July 2007, based on moderate pain in both feet.

The Board assigned a separate 30 percent rating for chronic sleep impairment under 38 C.F.R. § 4.130.  Although the October 2013 VA examiner's report identified July 2007 as the date of the onset of chronic sleep impairment, the Veteran described sleep impairment during his hearing testimony before a decision review officer at the RO.  Finding the Veteran's testimony credible in light of the examiner's findings and the presence of similar complaints in contemporaneous VA treatment records, the Board made the 30 percent rating effective April 25, 2007 (the date of the DRO hearing).

As the Board explained above, by granting the parties' May 2015 JMR, the Court vacated the February 2014 decision and remanded the peripheral neuropathy rating issues back to the Board, in part because of uncertainty as to whether VA satisfied its duty to assist the Veteran in obtaining medical records.  The JMR also found that, in denying increased ratings for peripheral neuropathy, the Board failed to adequately explain its decision.  The JMR explained that, in finding that the presence of moderate intermittent (usually dull) pain was first noted in the 2013 VA examinations, the Board failed to address the statement of the October 2013 VA examiner, noting that "moderate intermittent pain began in July 2007, prior to that time his intermittent pain in his feet would be mild."  

Having reviewed, the medical evidence, the arguments of the Veteran's representative, and the May 2015 JMR, the Board finds that the October 2013 VA examination report supports the assignment of 20 percent ratings for neuralgia of the right and left sciatic and right and left anterior crural (femoral) nerves, effective July 1, 2007.  Prior to that date, the severity of peripheral neuropathy symptoms most closely approximated the criteria for the previously assigned 10 percent ratings.

The October 2013 VA examiner clearly noted that moderate intermittent pain began in July 2007 and that pain in the Veteran's feet was mild before then.  Contrary to the Board's February 2014 analysis, section three of the examiner's report ("symptoms"), which described moderate intermittent (usually dull) pain of the left and right lower extremities, did not necessarily reflect the severity of the Veteran's peripheral neuropathy in October 2013.  Section 2 of the report ("Medical History") indicates that the "symptoms listed below in this exam are in regards to symptoms from Dec 2, 2005-Jan 15, 2008 based on [the Veteran's] report and record review and medical knowledge of peripheral neuropathy and is only addressing the lower extremities, not the upper."  

The opinion section of the same report suggests that, according to the examiner, the overall severity of lower extremity peripheral neuropathy was best described as mild.  But the examiner's application of the legal rating criteria is not binding on the Board.  The examiner explained that she considered the Veteran's overall symptoms to be mild, in part because the Veteran was able to work a strenuous job for much of the appeal period (December 2005 to August 2007).  But the Veteran stopped working only one month after the onset of moderate foot pain.  Resolving reasonable doubt in the Veteran's favor, neuralgia of the left and right sciatic and left and right anterior crural (femoral) nerves have been moderate since July 1, 2007.  See 38 C.F.R. § 4.3.   

There is no evidence that neuralgia of the nerves affected by the Veteran's peripheral neuropathy was severe or analogous to complete paralysis at any time during the appeal period.  Throughout the appeal period, strength and deep tendon reflexes in the lower extremities have been normal while numbness and tingling have been mild.  

Through his representative, the Veteran himself has only suggested that 20 percent ratings for moderate severity are warranted beginning in July of 2007.  The Board will continue to deny ratings higher than 10 percent for neuralgia prior to July 1, 2007.  This conclusion is consistent with the retrospective opinion of the October 2013 VA examiner and the March 2006 examiner's note that, at that time, peripheral neuropathy was in its early stages and did not affect the Veteran's life to a significant degree.  The examiner accurately predicted that symptoms would increase in severity over time, but there is no lay or medical evidence which suggests that the severity of neuralgia in the left and right sciatic or anterior crural (femoral) nerves met the criteria for a higher 20 percent rating prior to July 1, 2007. 

The May 2015 JMR criticized the Board's February 2014 decision to assign April 25, 2007 as the effective date for the separate 30 percent rating for sleep impairment.  From the October 2013 VA examination report, it appears that the examiner identified July 2007 as the date of the onset of chronic sleep impairment based on an October 2007 VA primary care note, which indicated that the Veteran "complains of feet tingling and then throbbing - worst at night when he goes to bed."  The note suggests that "This began in July - it will awaken him at night."  

As the JMR explained, the Board failed to address a VA primary care consultation note, dated September 25, 2006.  This note not only indicates that the Veteran experienced a tingling sensation in both feet at night, it also reflects that "he is awakening at night with leg pain the past month."  

Given the similarity between the September 2006 and October 2007 progress notes, the currently assigned effective date for a separate rating for chronic sleep impairment potentially understates the severity of sleep impairment associated with peripheral neuropathy prior to April 25, 2007.  The September 25, 2006 note indicated that sleep impairment associated with peripheral neuropathy had its onset one month before the date of the note.  Resolving reasonable doubt in the Veteran's favor, the Board will assign an effective date of August 25, 2006 for chronic sleep impairment due to lower extremity peripheral neuropathy.  

A higher rating for sleep disturbance is not authorized by 38 C.F.R. § 4.130 under the facts of this case, because there is no evidence that sleep disturbance associated with lower extremity peripheral neuropathy resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran told the October 2013 VA examiner that he did not experience sleep disturbance every night and that episodes of neuropathy-related sleep disturbance lasted from 15 minutes to three hours.  

With respect to the increased rating issues for peripheral neuropathy of the lower extremities, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017). 


ORDER

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity involving the left sciatic nerve prior to July 1, 2007 is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity involving the left anterior crural (femoral) nerve prior to July 1, 2007 is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity involving the right sciatic nerve prior to July 1, 2007 is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity involving the right anterior crural (femoral) nerve prior to July 1, 2007 is denied.

An initial rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity involving the left sciatic nerve, is granted from July 1, 2007 to January 15, 2008.  

An initial rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity involving the left anterior crural (femoral) nerve, is granted from July 1, 2007 to January 15, 2008.  

An initial rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity involving the right sciatic nerve, is granted from July 1, 2007 to January 15, 2008.  

An initial rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity involving the right anterior crural (femoral) nerve, is granted from July 1, 2007 to January 15, 2008.  

An initial separate 30 percent rating for sleep disturbance due to peripheral neuropathy under 38 C.F.R. § 4.130 is granted from August 25, 2006 to January 15, 2008.


REMAND

In February 2014, the Board remanded the Veteran's claim for increased (compensable) ratings for his service-connected disability of the bilateral shoulders.  The Board instructed the AOJ to arrange a new VA examination.  The requested examination took place in August 2014.  

Unfortunately, the August 2014 VA arm and shoulder examination failed to comply with the recent decision of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing."  Id. at 170.  Although the August 2014 VA examination report included the results of range of motion tests, the report did not indicate whether the range of motion in the Veteran's shoulders was tested during active or passive motion or in weight bearing or nonweight-bearing.  On remand, the AOJ should arrange a new examination which complies with 38 C.F.R. § 4.59 and Correia.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of 
all records of the Veteran's VA treatment since November 2016.

2. The Veteran should be scheduled for a  VA
examination to ascertain the current severity of his service-connected disabilities of the bilateral shoulders.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disabilities should be identified.

In addition to all findings identified on the appropriate examination forms, the examiner should determine the effective range of motion in the Veteran's shoulders and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

3. The AOJ must ensure that the examination 
report requested above is in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed 
appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


